DETAILED ACTION                                                                                                                                                                              Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	This Office action is in response to the application filed on 08/02/2021.

	Claims 1-20 are presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11,082,477. This is a statutory double patenting rejection.

Application 17/391,493
U.S. Patent No. 11,082,477
1. A portable communication device comprising: 
  a memory; 
  a transceiver to support a wireless communication; and 
a processor configured to: 
   store a content and a first thumbnail image representative of the content, 
  transmit, via the transceiver, the 
content to a server, 
  in response to an amount of a remaining available space of the memory is less than a defined amount, remove the content from the memory, by the processor, automatically, without further user input, 
  while the content is not stored in the memory, display the first thumbnail image representative of the content with an indicator indicating that the content is stored in the server, 
  while the content is not stored in the memory, receive a request for displaying the content, 
  in response to receiving the request for displaying the content, display the first thumbnail image while receiving the content from the server, and after the content is received from the server, display the content.
1. A portable communication device comprising: 
   a memory; 
   a transceiver to support a wireless communication; and 
   a processor configured to: 
      store a content and a first thumbnail image representative of the content, 
      transmit, via the transceiver, the content to a server, 
      in response to an amount of a remaining available space of the memory is less than a defined amount, remove the content from the memory, by the processor, automatically, without further user input, and 
    while the content is not stored in the memory, display the first thumbnail image representative of the content with an indicator indicating that the content is stored in the server, 
    while the content is not stored in the memory, receive a request for displaying the content, 
   in response to receiving the request for displaying the content, display the first thumbnail image while receiving the content from the server, and after the content is received from the server, display the content.


6. A non-transitory machine-readable storage device storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
    storing content and a first thumbnail image representative of the content at a portable communication device;
   transmitting, via a transceiver, the content to a server; 
    in response to an amount of a remaining available space is less than a defined amount, removing the content from a memory, by the one or more processors, automatically, without further user input; 
    after the content is removed from the memory, displaying the first thumbnail image representative of the content with an indicator indicating that the content is stored in the server; 
    while the content is not stored in the memory, receiving a request for display the content; 
    in response to receiving the request for displaying the content, displaying the first thumbnail image while receiving the content from the server; and 
    after the content is received from the server, displaying the content.
6. A non-transitory machine-readable storage device storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
    storing content and a first thumbnail image representative of the content at a portable communication device; 
    transmitting, via a transceiver, the content to a server; 
    in response to an amount of a remaining available space is less than a defined amount, removing the content from a memory, by the one or more processors, automatically, without further user input; 
    after the content is removed from the memory, displaying the first thumbnail image representative of the content with an indicator indicating that the content is stored in the server; 
    while the content is not stored in the memory, receiving a request for display the content; 
    in response to receiving the request for displaying the content, displaying the first thumbnail image while receiving the content from the server; and 
    after the content is received from the server, displaying the content.


11. A portable communication device comprising: 
    a memory; 
    a transceiver to support a wireless communication; and 
    a processor configured to: 
      store a content and a first image representative of the content, 
      transmit, via the transceiver, the content to a server, 
      after the content is transmitted to the server, in response to an amount of a remaining available space of the memory is less than a defined amount, store, in the memory, a second image representative of the content to replace the content which is to be removed, 
     remove the content from the memory, by the one or more processors automatically, without further user input, after the second image is stored in the memory, 
      while the content is not stored in the memory, receive a request for displaying the content, 
      in response to receiving the request for displaying the content, display the second image while receiving the content from the server, and 
      after the content is received from the server, display the content.
11. A portable communication device comprising: 
    a memory; 
    a transceiver to support a wireless communication; and 
    a processor configured to: 
      store a content and a first image representative of the content, 
      transmit, via the transceiver, the content to a server, 
      after the content is transmitted to the server, in response to an amount of a remaining available space of the memory is less than a defined amount, store, in the memory, a second image representative of the content to replace the content which is to be removed, 
      remove the content from the memory, by the one or more processors automatically, without further user input, after the second image is stored in the memory, 
      while the content is not stored in the memory, receive a request for displaying the content, 
      in response to receiving the request for displaying the content, display the second image while receiving the content from the server, and 
      after the content is received from the server, display the content.


16. A non-transitory machine-readable storage device storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
    storing content and a first image representative of the content at a memory;
    transmitting, via a transceiver, the content to a server; 
    after the content is transmitted to the server, in response to an amount of a remaining available space of the memory is less than a defined amount, storing, in the memory, a second image representative of the content to replace the content which is to be removed; 
    removing the content from the memory, by the one or more processors, automatically, without further user input, after the second image is stored in the memory; 
    while the content is not stored in the memory, receiving a request for displaying the content; 
     in response to receiving the request for displaying the content, displaying the second image while receiving the content from the server; and 
    after the content is received from the server, displaying the content.
16. A non-transitory machine-readable storage device storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
    storing content and a first image representative of the content at a memory;
    transmitting, via a transceiver, the content to a server; 
    after the content is transmitted to the server, in response to an amount of a remaining available space of the memory is less than a defined amount, storing, in the memory, a second image representative of the content to replace the content which is to be removed; 
    removing the content from the memory, by the one or more processors, automatically, without further user input, after the second image is stored in the memory; 
     while the content is not stored in the memory, receiving a request for displaying the content; 
    in response to receiving the request for displaying the content, displaying the second image while receiving the content from the server; and 
    after the content is received from the server, displaying the content.


Claim 2 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of prior U.S. Patent No. 11,082,477.
Claim 3 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of prior U.S. Patent No. 11,082,477.
Claim 4 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of prior U.S. Patent No. 11,082,477.
Claim 5 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 5 of prior U.S. Patent No. 11,082,477.
Claim 7 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of prior U.S. Patent No. 11,082,477.
Claim 8 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of prior U.S. Patent No. 11,082,477.
Claim 9 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of prior U.S. Patent No. 11,082,477.
Claim 10 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of prior U.S. Patent No. 11,082,477.
Claim 12 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12 of prior U.S. Patent No. 11,082,477.
Claim 13 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of prior U.S. Patent No. 11,082,477.
Claim 14 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of prior U.S. Patent No. 11,082,477.
Claim 15 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of prior U.S. Patent No. 11,082,477.
Claim 17 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 17 of prior U.S. Patent No. 11,082,477.
Claim 18 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 18 of prior U.S. Patent No. 11,082,477.
Claim 19 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 19 of prior U.S. Patent No. 11,082,477.
Claim 20 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 20 of prior U.S. Patent No. 11,082,477.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        June 14, 2022